Citation Nr: 1422172	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-12 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine Quander, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1957 to June 1961 and from September 1961 to September 1969 with additional service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1. The evidence shows that bilateral hearing loss had its onset in service.

2. The evidence shows that tinnitus was incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms. 38 C.F.R. § 3.303.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is due to in-service acoustic trauma and that service connection is therefore warranted. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In this case, the evidence confirms that the Veteran is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385. The July 2010 VA examination report includes an audiogram that shows auditory thresholds that meet the criteria for hearing loss for VA purposes bilaterally.  38 C.F.R. § 3.385.  The VA examiner diagnosed bilateral sensorineural hearing loss.  The Board finds that the Veteran has bilateral hearing loss disability for VA compensation purposes.   

The evidence confirms that he was exposed to in-service acoustic trauma.  The Board notes at the outset that in the April 2011 statement of the case, VA conceded that the Veteran was exposed to acoustic trauma in service.  The Board concurs with this finding as it is consistent with his military occupational specialty (MOS) of radio operator and air traffic controller.  The Veteran has reported that he was exposed to loud jet engine noise without the benefit of proper hearing protection.  Thus, the case turns on whether this disability is related to or had its onset in service.  

With respect to this third and final service connection requirement, the Veteran's service treatment records (STRs) do not document any complaints or findings of hearing loss in service.  His military entrance examinations reveal a whisper test of 15/15.  His military separation evaluation reveals normal hearing sensitivity bilaterally.  However, VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159. 

The Veteran has consistently and competently reported at his VA examination and in lay submissions that his bilateral hearing loss manifested in service and has continued to the present.  Layno.  In his March 2010 claim application, the Veteran stated that his hearing loss had its onset in service, as the result of prolonged exposure to loud jet engine noise, without proper hearing protection.  The record shows that the Veteran's post-military occupations included working as an air traffic controller from 1969 to 1995.  Notably, however, the Veteran has reported during his post military service, he was not exposed to acoustic trauma as his work was performed with proper hearing protection and inside of a modern air traffic control tower.  

The Veteran is competent to attest to a history of post service noise exposure that was offset by his civilian employer's provision, and his own conscientious use, of adequate hearing protection.  Moreover, the mere fact that his account of in-service hearing loss is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of hearing loss symptoms.  The Veteran has consistently reported that the hearing loss had its onset during service and has continued ever since, despite the use of post-service hearing protection.  Caluza.  Therefore, the Board finds that throughout the appeal period the Veteran competently and credibly reported that his hearing loss symptoms began during his military service and have continued to the present time.

The July 2010 VA examiner opined that the Veteran's bilateral hearing loss is not caused by or related to military service, because "hearing was normal in both ears upon separation from the military even after being exposed to acoustic trauma."  The Board finds that this negative medical opinion did not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service and their recurrence thereafter.  The VA examiner provided no reason for rejecting the Veteran's lay history, especially in light of his hazardous noise exposure in service.  Therefore, the Board finds that this opinion is not probative.  As such, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. § 3.102, 3.303(a).

II. Tinnitus 

The Veteran also contends that his tinnitus had its onset in service as a result of exposure to acoustic trauma, and has continued to the present.  

The Veteran has reported experiencing ringing in the ears on multiple occasions.  In documents of record, the Veteran has consistently reported that his tinnitus began during service after being exposed to radio noise and loud jet engines and has continued on a recurrent basis.  

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, as discussed earlier, the Veteran's exposure to acoustic trauma in service has been established.  Therefore, the Veteran's claim turns on whether the nexus requirement is met. 

With respect to the third and final service-connection requirement, the record contains a July 2010 VA examination report and a January 2008 medical opinion, both of which are unfavorable to the Veteran's tinnitus claim.  See July 2010 VA Examination Report; January 2008 Blue Valley School District Report.  The Board acknowledges that the July 2010 VA examiner opined that the Veteran's tinnitus is less likely than not due to service because the Veteran stated that his tinnitus began at least 10 years earlier.  That examiner relied heavily on the Veteran's denial of tinnitus during his previous January 2008 private examination. 

However, the mere fact that the Veteran denied any symptoms of tinnitus at the time of his January 2008 private examination does not render his current complaints of such symptoms, persisting since service, inherently incredible.  To the contrary, tinnitus that is recurrent may by definition be intermittent and, thus, need not be constant to qualify as a disability for VA purposes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Furthermore, there is no other evidence of record that discredits the Veteran's testimony in this regard.  

Additionally, the July 2010 VA examiner stated "the [V]eteran did not time lock the onset of his tinnitus to military service." The Board finds that the examiner's conclusions in this regard are misplaced, as the Veteran has competently and credibly reported - both in his March 2010 claim and at the time of that July 2010 VA examination - that his tinnitus and hearing loss both began in service.  The July 2010 VA examiner provided no reason for rejecting the Veteran's lay history.  Based on the foregoing, the Board finds this opinion is not probative with respect to whether the Veteran's tinnitus had its onset in service.

The Veteran's STRs are negative for complaints of tinnitus.  Nevertheless, he is competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan. 

In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  The Veteran has consistently reported that the ringing in his ears had its onset during service and has continued on a recurrent basis.  His description of exposure to acoustic trauma has also been consistent.  Caluza.  Therefore, the Board finds that the Veteran competently and credibly reported that his tinnitus symptoms appeared after exposure to military acoustic trauma and have continued to the present time.

Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  Moreover, lay evidence may be sufficient, standing alone, to establish a nexus between a current disability that is manifested by recurrent symptoms, which have persisted since active service.  See Davidson, supra (holding, in pertinent part, even without a "valid medical opinion" is not a strict requirement for establishing in-service nexus).  Accordingly, the Board finds that., in this case, the Veteran is competent to identify the medical condition of tinnitus and his lay testimony describes ringing in the ears in service that supports the later diagnosis by the VA examiner.  The Board further finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between his active service and current tinnitus.  As such, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


